Citation Nr: 1116221	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered at Drew Memorial Hospital on June 13, 2008.   


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1960 to December 1964. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Consolidated Fee Unit associated with the South Central VA Health Care Network in Jackson, Mississippi.  


FINDING OF FACT

Unauthorized medical services rendered at Drew Memorial Hospital on June 13, 2008, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Drew Memorial Hospital on June 13, 2008, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2009, the claimant was advised of the information necessary to substantiate the claim at issue.  He was also informed of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although this letter sent less than three weeks before the initial VA decision was rendered, the claim was subsequently reconsidered in July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Information regarding ratings and effective dates is not relevant to this appeal involving reimbursement for medical expenses.  

The Board also concludes that VA's duty to assist has been satisfied.  All records pertaining to the treatment at issue have been obtained.  A medical opinion as to whether the veteran met the medical criteria for reimbursement of unauthorized medical expenses was obtained.  There is no indication of the existence of any potentially relevant evidence which is not of record.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

II.  Analysis

The veteran seeks payment or reimbursement for medical expenses rendered on June 13, 2008, in the emergency room of Drew Memorial Hospital.  

The veteran does not have any adjudicated service-connected disabilities, nor was authorization for the hospital visit obtained in advance; accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the listed conditions must be met, including, as pertinent to this claim:  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care.

38 C.F.R. § 17.1002 (2010).

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  The claim in this case was denied on the basis that an emergency was not present, and VA facilities were feasibly available.  

Records from Drew Memorial Hospital show that on June 13, 2008, the Veteran was seen in the Emergency Services department at 1:26 p.m.  He was ambulatory, and accompanied by a friend.  He had multiple complaints, especially from itching.  The initial assessment placed him in the "Non-Urgent" category, and not the "Urgent" or "Immediate" categories.  Subjective findings prior to treatment were sore throat and bug bites.  Vital signs were normal; however, he was in acute distress.  When seen by the physician, he complained of sore throat, chest pain from "indigestion," and insect bites of the feet.  He did not have any shortness of breath.  On examination, he had pharyngitis and multiple fire ant bites of the feet.  The diagnosis was strep pharyngitis, chest pain, and fire ant bites.  He was prescribed antibiotic medication, and discharged home, ambulatory and in stable condition, two hours after his arrival.  

A physician reviewed the file in July 2009, and, noting that his primary symptoms were a sore throat and bug bites, and the normal vital signs, found that the medical care was non-emergent.  The physician also noted that that the distance to the nearest VA facility, at Pine Bluff, was 46 miles, which was feasibly available.  

The Veteran contends that he was just visiting in the area, and was not aware that Pine Bluff was only 46 miles away.  He said he had been ill for several days, and was unable to drive himself.  He stated that the VA facilities were too far for his friend to drive.  He pointed out that he is diabetic, with multiple medical conditions.  He felt that due to the extent of his illness, driving as far as Little Rock would have risked his life, and that of others.  

As noted above, because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  The question of an emergency and feasibly available VA facilities are both at issue here.  

Concerning the first, medical evidence is not necessary to establish the existence of an emergency under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  The evidence shows, however, that although the Veteran was uncomfortable, his vital signs were stable.  He was ambulatory when he arrived, and was classified as "Non-Urgent," as well as when he was discharged two hours later.  Despite seeking treatment in an emergency department, the evidence in the hospital records does not indicate that the Veteran subjectively believed an emergency was present.  Although he complained of chest pain, he attributed the pain to indigestion.  In short, there is no evidence in the records of the treatment at Drew Memorial Hospital that either the medical staff or the Veteran believed that a life or health threatening medical emergency was present.  In this regard, although the Veteran states that he was diabetic, with multiple health conditions at the time, the records do not contain any mention of diabetes, indicating that subjectively, the Veteran did not consider his problem to be related to diabetes mellitus.  

The Veteran's strep throat and fire ant bites of the feet were undoubtedly quite uncomfortable; however, they were not of a type that a prudent person would have considered a life-threatening situation, nor does the medical evidence indicate that the Veteran at the time considered it a life-threatening situation, as opposed to acutely uncomfortable.  Although he was reported to be in acute distress shortly after he arrived, the evidence does not indicate that he was in such severe pain that a prudent person would have believed there would be serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part if not treated immediately.  In this regard, his principle complaint at that time was itching.  Moreover, he was not prescribed any pain medication, nor does the record indicate any pain medication was administered while he was in the hospital; the only prescription was for antibiotics.  Thus, the Board finds that the "prudent layperson" standard for an emergency has not been met. 

His argument that he would have been risking his life to drive to Little Rock was related to his belief that he was so sick that he thought he would have an accident.  This, however, is a matter involving whether VA facilities were feasibly available, not whether a prudent person would believe an emergency was present.  It is not necessary to further investigate the feasibility issue, because in the absence of an a prudent person emergency, the claim must be denied.  Nevertheless, the Board observes, for the Veteran's future guidance, that a telephone call to the Little Rock VAMC would have elicited information as to the nearest VA facility, which would have enabled him to make a better-informed decision as to where to seek treatment.  The Board observes, however, that when VA facilities are not feasibly available, other VA laws and regulations provide for payment for private treatment, but, among other requirements, authorization from VA must be obtained in advance.  See Cantu v. Principi, 19 Vet. App. 92, 98 (2004); Zimick v. West, 11 Vet. App. 45 (1998); 38 C.F.R. § 17.54 (2010).  The Veteran states that he had been feeling sick for several days, and, accordingly, there would have been time for a telephone call.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reimbursement or payment for unauthorized medical services rendered at Drew Memorial Hospital on June 13, 2008, is denied. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


